                                          Case 5:18-cv-02585-NC Document 530 Filed 02/26/20 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CITCON USA, LLC,                                  Case No. 18-cv-02585-NC
                                  11
                                                       Plaintiff,                          ORDER REGARDING FEE
Northern District of California




                                  12                                                       DISPUTE
 United States District Court




                                                v.
                                  13
                                         RIVERPAY INC., et al.,
                                  14
                                                       Defendants.
                                  15
                                  16          At the February 26, 2020, hearing on defense counsel’s motion to withdraw,
                                  17   defense counsel McManis Faulkner and defendant York Hua referenced a fee dispute. The
                                  18   Court wishes to provide McManis Faulkner, Mr. Hua, and defendants RiverPay and Kenny
                                  19   Shi with information about the Santa Clara County Bar Association’s Fee Arbitration
                                  20   Program, which exists to provide an informal, confidential forum for resolving fee disputes
                                  21   between lawyers and their clients. Details about this Program are available at
                                  22   https://sccba.site-ym.com/page/feedispute. Defense counsel is ordered to serve this Order
                                  23   upon its clients within two days.
                                  24
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: February 26, 2020                 _____________________________________
                                  28                                                  NATHANAEL M. COUSINS
                                                                                      United States Magistrate Judge
